Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Davidson on 4/27/2022.

The application has been amended as follows: 

8. (currently amended) A candle which comprises: 
a wax body having a bisecting midplane; and 
a wick assembly positioned in the wax body, wherein the wick assembly comprises: 
three or more elongate candle wicks positioned in a parallel spaced apart alignment relative to one another along the bisecting midplane of the wax body, and 
a ladder filament connecting the three or more candle wicks to one another, wherein 
each of the three or more candle wicks is a flat profile knit candle wick comprising: 
(a)	multiple side-by-side rows of continuous interlockinq loops of a knit wick yarn forming respective multiple warp-wise wales having a warp side and a weft side, and 
(b) 	at least two weft-inserted yarns traveling alternately between the wales from one of the loops to another in opposite respective directions, wherein 
warp tensions of the yarns forming the respective warp-wise wales are lower than weft tensions of the at least two weft-inserted yarns so as to cause the candle wick to curl toward the weft side of the candle wick; and wherein 
each of the three or more candle wicks is positioned in the wax body such that the warp and weft sides thereof alternate with respect to adjacent ones of the candle wicks to allow the candle wicks when lit to curl in opposite outward directions relative to the bisecting midplane and relative to the respective adjacent ones of the candle wicks.

9. (original) The candle according to claim 8, further comprising an anchor tab associated with the wick assembly to anchor the wick assembly.

10. (original) The candle of claim 8, which further comprises a container for the wax body.

11. (previously presented) The candle of claim 8, wherein the respective adjacent ones of the candle wicks curl in opposite orthogonal directions relative to the bisecting midplane of the candle.

12.-13. (canceled)

14. (original) The candle of claim 11, wherein the candle wick assembly comprises four wicks, wherein adjacent ones of the wicks curl in an opposite orthogonal direction relative to the bisecting midplane of the candle.

15. (canceled)

16. (previously presented) The candle according to claim 8, wherein the ladder filament includes crossing portions that are substantially orthogonal to respective elongate axes of the candle wicks.

17. (original) The candle according to claim 8, wherein the candle wicks include elongate stiffening elements to impart self-supporting characteristics to the candle wicks.

18. (original) The candle according to claim 8, wherein the ladder filament is a thermoplastic monofilament.

19. (previously presented) The candle according to claim 17, wherein the stiffening elements are selected from the group consisting of thermoplastic monofilaments and spun yarns of natural fibers coated with a thermoplastic material.

20. (canceled)

21. (currently amended) The candle according toclaim 8, wherein the wick yarns comprise fibers selected from the group consisting of spun cotton fibers, rayon fibers, hemp fibers, linen fibers, bamboo fibers and cellulosic fibers.

Allowable Subject Matter
Claims 8-11, 14, 16-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a candle with all of the limitations of independent claim 8, particularly the limitations directed to the number of wicks and the specific means by which they curl as set forth in the claim. Therefore, these limitations, when combined with every other limitation of the claim, distinguish the claim from the prior art. The other claims are allowable at least because they depend from the allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762  

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799